              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION
 DAVID STEVEN BRAUN,                         CV-15-63-BU-BMM

           Plaintiffs,                       ORDER

 v.

 MICROSOFT CORPORATION,

            Defendants.

      IT IS HEREBY ORDERED that Plaintiff’s Motion, Doc. 35 is DENIED.

Judgment was entered in this case on February 12, 2016.


      DATED this 9th day of April, 2019.




                                     -1-
